DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-20 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 3, 10, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 18 of Application No. 16/661,379. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is how the applicant named the information received from the customer. Claims 3, 10, and 17 of Application No. 16/569,905 named the information received from the customer as “the received text” and claims 4 and 18 of Application No. 16/661,379 named the information received from the customer as “the received context.” Both claims receive information from the customer to determine an intent based on the “context or text.” Therefore, even that both terms are slightly different, their meaning is the same, just information received from the customer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 7 and 14 of this application is patentably indistinct from claims 7 and 14 of Application No. 16/661,379. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 
Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method comprising: receiving text; in response to receiving the text, determining an intent based on the text; determining if a business process corresponding to the determined intent exists; and if it is determined that the business process corresponding to the determined intent exists, performing at least a portion of the business process corresponding to the determined intent. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. In this case, the method is using existing business processes to create skill functionality for each brand. This is considered a form of managing interactions between people because it allows the method to facilitate communications between customers and agents based on an established business process. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: by a computing device.
The computer device is merely used to: receive a text (Paragraph 0044), determine an intent for the text (Paragraph 0048), and execute instructions (Paragraph 0103). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer device is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the computer device is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as it’s just used to receive a text and does not improve the technology. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” to; receive a text; in response to receiving the text, determine an intent based on the text; and determine if a business process corresponding to the determined intent exists. The specification shows that the computer device is merely used to: receive a text (Paragraph 0044), determine an intent for the text (Paragraph 0048), and execute instructions (Paragraph 0103). Also, at Step 2B, the computing device is considered a conventional computer function of “receiving or transmitting over a network.” See MPEP 2106.05d. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Independent Claim 8
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 8 is directed to a system which is a statutory category.
Step 2A, Prong One - Claim 8 recites: A system to: receive text; in response to receiving the text, determine an intent based on the text; determine if a business process corresponding to the determined intent exists; and if it is determined that the business process corresponding to the determined intent exists, perform at least a portion of the business process corresponding to the determined intent. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. In this case, the method is using existing business processes to create skill functionality for each brand. This is considered a form of managing interactions between people because it allows the method to facilitate communications between customers and agents based on an established business process. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 8 includes additional elements: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor.
The processor is merely used to execute instructions (Paragraph 0103). The computer-readable storage medium is merely used to store instructions (Paragraph 0106). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The processor and the storage medium are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” to: receive a text; in response to receiving the text, determine an intent based on the text; and determine if a business process corresponding to the determined intent exists. The specification shows that the processor is merely used to execute instructions (Paragraph 0103). The computer-readable storage medium is merely used to store instructions (Paragraph 0106). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Independent Claim 15
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 15 is directed to a program which is a statutory category.
Step 2A, Prong One - Claim 15 recites: A computer system to: receive text; in response to receiving the text, determine an intent based on the text; determine if a business process corresponding to the determined intent exists; and if it is determined that the business process corresponding to the determined intent exists, perform at least a portion of the business process corresponding to the determined intent. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. In this case, the method is using existing business processes to create skill functionality for each brand. This is considered a form of managing interactions between people because it allows the method to facilitate communications between customers and agents based on an established business process. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 15 includes additional elements: a non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor.
The processor is merely used to execute instructions (Paragraph 0103). The computer-readable storage medium is merely used to store instructions (Paragraph 0106). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The processor and the storage medium are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” to; receive a text; in response to receiving the text, determine an intent based on the text; and determine if a business process corresponding to the determined intent exists. The specification shows that the processor is merely used to execute instructions (Paragraph 0103). The computer-readable storage medium is merely used to store instructions (Paragraph 0106). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 2, 9, and 16 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is a voice assistant platform. The voice assistant platform is merely used to record an audio that is spoken by the customer (Paragraph 0030). The voice assistant platform is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as it’s just used to receive a text and does not improve the technology. At Step 2B, the voice assistant platform is considered a conventional computer function of “receiving or transmitting over a network.” See MPEP 2106.05d. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 3-6, 10-13, and 17-20 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying to: in response to the received text, determine a brand based on the received text; and determine if a business process corresponding to the determined intent and brand exists; receive an identifier of a customer associated with the text; based on the identifier of the customer, determine a brand associated with the text; determine the intent based on the determined brand and the text; determine if a business process corresponding to the determined brand and the determined intent exists; if it is determined that the business process corresponding to the determined brand and the determined intent exits, perform at least a portion of the business process corresponding to the determined brand and the determined intent; if it is determined that the business process corresponding to the determined brand and the determined intent does not exist: retrieve a customer service number associated with the brand; and provide the customer service number. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which is directed to a method of organizing human activity which includes managing interactions between people. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 7 and 14 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is a customer relationship management platform. The customer relationship management platform is merely used to store information associated with the brand (Paragraph 0006). However, using such a customer relationship management platform is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since the database is not improved, and that data is just placed there. At Step 2B, this is conventional still, storing data in memory. See MPEP 2106.05d. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kotak (US 2019/0349477 A1).
Regarding claim 1, Kotak discloses a method (Paragraph 0001, Embodiments of the subject matter described herein relate generally to customer relationship management applications. More particularly, embodiments of the subject matter relate to a method, system and bot architecture for automatically sending a user content, responsive to a user message from that user, to solicit additional information from that user) comprising: 
receiving text by a computing device (Paragraph 0025, The multi-tenant system 100 is configured to handle requests for any user associated with any organization that is a tenant of the system. Data and services generated by the various applications 128 are provided via a network 145 to any number of user systems 140, such as desktops, laptops, tablets, smartphones or other client devices, Google Glass.TM., and any other computing device implemented in an automobile, aircraft, television, or other business or consumer electronic device or system, including web clients; see Figure 2 and related text in Paragraph 0079, In this embodiment, the artificial intelligence engine 205 includes various modules including a natural language processing engine 206, an intent analyzer nodule 208, a sentiment analyzer nodule 210, and a vision engine 212 that can each generate information that can be used by the dialog management module 204 to determine content of the bot reply object 168 that should be used when responding or replying to a corresponding user message 142 from the user 139); 
in response to receiving the text, determining an intent based on the text by the computing device (Paragraph 0080, The natural language processing engine 206 parses the content of each user message object 152 and processes the language to determine context of a corresponding user message 142); 
determining if a business process corresponding to the determined intent exists by the computing device (Paragraph 0024, The multi-tenant system 100 can provide applications and services and store data for any number of organizations. Each organization is a source of metadata and data associated with that metadata that collectively make up an application. In one implementation, the metadata can include customized content of the organization (e.g., customizations done to an instance that define business logic and processes for an organization). Some non-limiting examples of metadata can include, for example, customized content that describes a build and functionality of objects (or tables), tabs, fields (or columns), permissions, classes, pages (e.g., Apex pages), triggers, controllers, sites, communities, workflow rules, automation rules and processes, etc. Data is associated with metadata to create an application. Data can be stored as one or more objects, where each object holds particular records for an organization; Paragraph 0081, The intent analyzer nodule 208 can also process the content of each user message object 152 to determine user intent based on that user message object 152 and generate user intent information. The intent analyzer nodule 208 can then provide the user intent information to the bot logic module 202 for use in generating the bot reply object 168 corresponding to each user message 142); 
and if it is determined that the business process corresponding to the determined intent exists, performing at least a portion of the business process corresponding to the determined intent by the computing device (Paragraph 0095, The intent analyzer nodule 208 of the artificial intelligence engine 205 processes the content of each user message object 152 received by the bot engine 160 to determine user intent, based on the content of that user message object 152, and generates user intent information 404. The intent analyzer nodule 208 provides the user intent information 404 to the dialog management module 204 of the bot logic module 202 for use in generating the bot reply object 168 that corresponds to that user message object 152 and its corresponding user message 142).
Regarding claim 8, Kotak discloses a system (Paragraph 0001, Embodiments of the subject matter described herein relate generally to customer relationship management applications. More particularly, embodiments of the subject matter relate to a method, system and bot architecture for automatically sending a user content, responsive to a user message from that user, to solicit additional information from that user) comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor (Paragraph 0085, FIGS. 1-3. In certain embodiments, some or all steps of these methods, and/or substantially equivalent steps, are performed by execution of processor-readable instructions stored or included on a processor-readable medium by one or more hardware processors. For instance, in the description of FIGS. 4A and 4B that follows, the user system 140, the interaction platform 150, the bot engine 160, the state engine 175, the server system 102, the CRM database engine 179, and the marketing server system 180 can be described as performing various acts, tasks or steps, but it should be appreciated that this refers to processing system(s) of these entities executing instructions to perform those various acts, tasks or steps. Depending on the implementation, some of the processing system(s) can be centrally located, or distributed among a number of server systems that work together), cause the system to: 
receive text (Paragraph 0025, The multi-tenant system 100 is configured to handle requests for any user associated with any organization that is a tenant of the system. Data and services generated by the various applications 128 are provided via a network 145 to any number of user systems 140, such as desktops, laptops, tablets, smartphones or other client devices, Google Glass.TM., and any other computing device implemented in an automobile, aircraft, television, or other business or consumer electronic device or system, including web clients; see Figure 2 and related text in Paragraph 0079, In this embodiment, the artificial intelligence engine 205 includes various modules including a natural language processing engine 206, an intent analyzer nodule 208, a sentiment analyzer nodule 210, and a vision engine 212 that can each generate information that can be used by the dialog management module 204 to determine content of the bot reply object 168 that should be used when responding or replying to a corresponding user message 142 from the user 139); 
in response to receiving the text, determine an intent based on the text (Paragraph 0080, The natural language processing engine 206 parses the content of each user message object 152 and processes the language to determine context of a corresponding user message 142); 
determine if a business process corresponding to the determined intent exists (Paragraph 0024, The multi-tenant system 100 can provide applications and services and store data for any number of organizations. Each organization is a source of metadata and data associated with that metadata that collectively make up an application. In one implementation, the metadata can include customized content of the organization (e.g., customizations done to an instance that define business logic and processes for an organization). Some non-limiting examples of metadata can include, for example, customized content that describes a build and functionality of objects (or tables), tabs, fields (or columns), permissions, classes, pages (e.g., Apex pages), triggers, controllers, sites, communities, workflow rules, automation rules and processes, etc. Data is associated with metadata to create an application. Data can be stored as one or more objects, where each object holds particular records for an organization; Paragraph 0081, The intent analyzer nodule 208 can also process the content of each user message object 152 to determine user intent based on that user message object 152 and generate user intent information. The intent analyzer nodule 208 can then provide the user intent information to the bot logic module 202 for use in generating the bot reply object 168 corresponding to each user message 142); 
and if it is determined that the business process corresponding to the determined intent exists, perform at least a portion of the business process corresponding to the determined intent (Paragraph 0095, The intent analyzer nodule 208 of the artificial intelligence engine 205 processes the content of each user message object 152 received by the bot engine 160 to determine user intent, based on the content of that user message object 152, and generates user intent information 404. The intent analyzer nodule 208 provides the user intent information 404 to the dialog management module 204 of the bot logic module 202 for use in generating the bot reply object 168 that corresponds to that user message object 152 and its corresponding user message 142).
Regarding claim 15, Kotak discloses a non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computer system (Paragraph 0085, FIGS. 1-3. In certain embodiments, some or all steps of these methods, and/or substantially equivalent steps, are performed by execution of processor-readable instructions stored or included on a processor-readable medium by one or more hardware processors. For instance, in the description of FIGS. 4A and 4B that follows, the user system 140, the interaction platform 150, the bot engine 160, the state engine 175, the server system 102, the CRM database engine 179, and the marketing server system 180 can be described as performing various acts, tasks or steps, but it should be appreciated that this refers to processing system(s) of these entities executing instructions to perform those various acts, tasks or steps. Depending on the implementation, some of the processing system(s) can be centrally located, or distributed among a number of server systems that work together) to: 
receive text (Paragraph 0025, The multi-tenant system 100 is configured to handle requests for any user associated with any organization that is a tenant of the system. Data and services generated by the various applications 128 are provided via a network 145 to any number of user systems 140, such as desktops, laptops, tablets, smartphones or other client devices, Google Glass.TM., and any other computing device implemented in an automobile, aircraft, television, or other business or consumer electronic device or system, including web clients; see Figure 2 and related text in Paragraph 0079, In this embodiment, the artificial intelligence engine 205 includes various modules including a natural language processing engine 206, an intent analyzer nodule 208, a sentiment analyzer nodule 210, and a vision engine 212 that can each generate information that can be used by the dialog management module 204 to determine content of the bot reply object 168 that should be used when responding or replying to a corresponding user message 142 from the user 139); 
in response to receiving the text, determine an intent based on the text (Paragraph 0080, The natural language processing engine 206 parses the content of each user message object 152 and processes the language to determine context of a corresponding user message 142); 
determine if a business process corresponding to the determined intent exists (Paragraph 0024, The multi-tenant system 100 can provide applications and services and store data for any number of organizations. Each organization is a source of metadata and data associated with that metadata that collectively make up an application. In one implementation, the metadata can include customized content of the organization (e.g., customizations done to an instance that define business logic and processes for an organization). Some non-limiting examples of metadata can include, for example, customized content that describes a build and functionality of objects (or tables), tabs, fields (or columns), permissions, classes, pages (e.g., Apex pages), triggers, controllers, sites, communities, workflow rules, automation rules and processes, etc. Data is associated with metadata to create an application. Data can be stored as one or more objects, where each object holds particular records for an organization; Paragraph 0081, The intent analyzer nodule 208 can also process the content of each user message object 152 to determine user intent based on that user message object 152 and generate user intent information. The intent analyzer nodule 208 can then provide the user intent information to the bot logic module 202 for use in generating the bot reply object 168 corresponding to each user message 142); 
and if it is determined that the business process corresponding to the determined intent exists, perform at least a portion of the business process corresponding to the determined intent (Paragraph 0095, The intent analyzer nodule 208 of the artificial intelligence engine 205 processes the content of each user message object 152 received by the bot engine 160 to determine user intent, based on the content of that user message object 152, and generates user intent information 404. The intent analyzer nodule 208 provides the user intent information 404 to the dialog management module 204 of the bot logic module 202 for use in generating the bot reply object 168 that corresponds to that user message object 152 and its corresponding user message 142).
Regarding claims 2, 9, and 16, which are dependent of claims 1, 8, and 15, Kotak discloses all the limitations in claims 1, 8, and 15. Kotak further discloses wherein the text is received from a voice assistant platform (Paragraph 0057, The user messages 142 can be in the form of one of more of alphanumeric text, voice, images (including video images), symbols such as emojis, etc.; Paragraph 0060, A virtual assistant, also called an artificial intelligence (AI) assistant or digital assistant, is an application program that understands natural language voice commands and completes tasks for the user. For example, a virtual assistant can use natural language processing (NLP) to match user text or voice input to executable commands. Many virtual assistants continually learn using artificial intelligence techniques including machine learning. Some non-limiting examples of virtual assistants include Apple's Siri, Google Assistant, Amazon Alexa, and Microsoft Cortana. Virtual assistants may work process different types of input including text (e.g., an instant messaging app or other app), voice (e.g., Amazon Alexa on the Amazon Echo device, or Siri on an iPhone), images (e.g., Samsung Bixby on the Samsung Galaxy S8); Paragraph 0062, Virtual assistants can provide a wide variety of services. For example, virtual assistants can be used to complement and/or replace customer service by humans (e.g., call centers), or to provide conversational e-commerce via various means of messaging, including via voice assistants, but also live chat on e-commerce Web sites, live chat on messaging apps (e.g., WeChat, Facebook Messenger and WhatsApp) and chatbots on messaging apps or web sites).
Regarding claims 3, 10, and 17, which are dependent of claims 1, 8, and 15, Kotak discloses all the limitations in claims 1, 8, and 15. Kotak further discloses in response to the received text, determining a brand based on the received text (Paragraph 0024, The multi-tenant system 100 can provide applications and services and store data for any number of organizations. Each organization is a source of metadata and data associated with that metadata that collectively make up an application. In one implementation, the metadata can include customized content of the organization (e.g., customizations done to an instance that define business logic and processes for an organization). Some non-limiting examples of metadata can include, for example, customized content that describes a build and functionality of objects (or tables), tabs, fields (or columns), permissions, classes, pages (e.g., Apex pages), triggers, controllers, sites, communities, workflow rules, automation rules and processes, etc. Data is associated with metadata to create an application. Data can be stored as one or more objects, where each object holds particular records for an organization; Paragraph 0058, The interaction platform 150 can vary depending on the implementation. In general, the interaction platform can be any web asset where an entity such as a business can have presence to represent their brand. The interaction platform 150 can be any type of communication channel or platform such as a messaging platform or interface, a web Browser or web page, a mobile browser or mobile application, a social media platform, a virtual assistant, etc.; Paragraph 0081, The intent analyzer nodule 208 can also process the content of each user message object 152 to determine user intent based on that user message object 152 and generate user intent information. The intent analyzer nodule 208 can then provide the user intent information to the bot logic module 202 for use in generating the bot reply object 168 corresponding to each user message 142. For example, in one embodiment, the intent analyzer nodule 208 can process the content of each user message object 152 to extract relevant information that can be used determine or predict the user's intent (e.g., casual intent versus business/transaction intent based on intention-keywords, specific to their market and business, etc.); 
and determining if a business process corresponding to the determined intent and brand exists (Paragraph 0024, The multi-tenant system 100 can provide applications and services and store data for any number of organizations. Each organization is a source of metadata and data associated with that metadata that collectively make up an application. In one implementation, the metadata can include customized content of the organization (e.g., customizations done to an instance that define business logic and processes for an organization). Some non-limiting examples of metadata can include, for example, customized content that describes a build and functionality of objects (or tables), tabs, fields (or columns), permissions, classes, pages (e.g., Apex pages), triggers, controllers, sites, communities, workflow rules, automation rules and processes, etc. Data is associated with metadata to create an application. Data can be stored as one or more objects, where each object holds particular records for an organization; Paragraph 0058, The interaction platform 150 can vary depending on the implementation. In general, the interaction platform can be any web asset where an entity such as a business can have presence to represent their brand. The interaction platform 150 can be any type of communication channel or platform such as a messaging platform or interface, a web Browser or web page, a mobile browser or mobile application, a social media platform, a virtual assistant, etc.; Paragraph 0081, The intent analyzer nodule 208 can also process the content of each user message object 152 to determine user intent based on that user message object 152 and generate user intent information. The intent analyzer nodule 208 can then provide the user intent information to the bot logic module 202 for use in generating the bot reply object 168 corresponding to each user message 142. For example, in one embodiment, the intent analyzer nodule 208 can process the content of each user message object 152 to extract relevant information that can be used determine or predict the user's intent (e.g., casual intent versus business/transaction intent based on intention-keywords, specific to their market and business, etc.; Examiner notes that an organization is an entity that provides a service to customers. Based on Applicant’s specification, in paragraph 0025, a brand may be an entity. Therefore, based on broadest reasonable interpretation in light of the specification, Kotak discloses “a business process for a brand.”).
Regarding claims 4, 11, and 18, which are dependent of claims 1, 8, and 15, Kotak discloses all the limitations in claims 1, 8, and 15. Kotak further discloses receiving an identifier of a customer associated with the text (Paragraph 0038, The runtime application generator 120 suitably interacts with the query generator 114 to efficiently obtain multi-tenant data 132 from the database 130 as needed in response to input queries initiated or otherwise provided by users of the user systems 140. In a typical embodiment, the query generator 114 considers the identity of the user requesting a particular function (along with the user's associated tenant), and then builds and executes queries to the database 130 using system-wide metadata 136, tenant specific metadata 138, pivot tables 134, and/or any other available resources. The query generator 114 in this example therefore maintains security of the common database 130 by ensuring that queries are consistent with access privileges granted to the user and/or tenant that initiated the request); 
based on the identifier of the customer, determining a brand associated with the text (Paragraph 0038, The runtime application generator 120 suitably interacts with the query generator 114 to efficiently obtain multi-tenant data 132 from the database 130 as needed in response to input queries initiated or otherwise provided by users of the user systems 140. In a typical embodiment, the query generator 114 considers the identity of the user requesting a particular function (along with the user's associated tenant), and then builds and executes queries to the database 130 using system-wide metadata 136, tenant specific metadata 138, pivot tables 134, and/or any other available resources. The query generator 114 in this example therefore maintains security of the common database 130 by ensuring that queries are consistent with access privileges granted to the user and/or tenant that initiated the request; Examiner notes that each tenant is associated with an organization); 
and determining the intent based on the determined brand and the text (Paragraph 0081, The intent analyzer nodule 208 can also process the content of each user message object 152 to determine user intent based on that user message object 152 and generate user intent information. The intent analyzer nodule 208 can then provide the user intent information to the bot logic module 202 for use in generating the bot reply object 168 corresponding to each user message 142. For example, in one embodiment, the intent analyzer nodule 208 can process the content of each user message object 152 to extract relevant information that can be used determine or predict the user's intent (e.g., casual intent versus business/transaction intent based on intention-keywords, specific to their market and business, etc.).
Regarding claims 5, 12, and 19, which are dependent of claims 4, 11, and 18, Kotak discloses all the limitations in claims 4, 11, and 18. Kotak further discloses determining if a business process corresponding to the determined brand and the determined intent exists (Paragraph 0024, The multi-tenant system 100 can provide applications and services and store data for any number of organizations. Each organization is a source of metadata and data associated with that metadata that collectively make up an application. In one implementation, the metadata can include customized content of the organization (e.g., customizations done to an instance that define business logic and processes for an organization). Some non-limiting examples of metadata can include, for example, customized content that describes a build and functionality of objects (or tables), tabs, fields (or columns), permissions, classes, pages (e.g., Apex pages), triggers, controllers, sites, communities, workflow rules, automation rules and processes, etc. Data is associated with metadata to create an application. Data can be stored as one or more objects, where each object holds particular records for an organization; Paragraph 0081, The intent analyzer nodule 208 can also process the content of each user message object 152 to determine user intent based on that user message object 152 and generate user intent information. The intent analyzer nodule 208 can then provide the user intent information to the bot logic module 202 for use in generating the bot reply object 168 corresponding to each user message 142; Examiner notes that an organization is an entity that provides a service to customers. Based on Applicant’s specification, in paragraph 0025, a brand may be an entity. Therefore, based on broadest reasonable interpretation in light of the specification, Kotak discloses “a business process for a brand.”); 
and if it is determined that the business process corresponding to the determined brand and the determined intent exits, performing at least a portion of the business process corresponding to the determined brand and the determined intent (Paragraph 0095, The intent analyzer nodule 208 of the artificial intelligence engine 205 processes the content of each user message object 152 received by the bot engine 160 to determine user intent, based on the content of that user message object 152, and generates user intent information 404. The intent analyzer nodule 208 provides the user intent information 404 to the dialog management module 204 of the bot logic module 202 for use in generating the bot reply object 168 that corresponds to that user message object 152 and its corresponding user message 142).
Regarding claims 7 and 14, which are dependent of claims 1, 8, and 15, Kotak discloses all the limitations in claims 1, 8, and 15. Kotak further discloses wherein determining if the business process corresponding to the determined intent exists comprises interfacing with a customer relationship management platform (Paragraph 0022, Prior to describing the disclosed embodiments in detail, a description of a customer relationship management (CRM) system that can be implemented within a multi-tenant computing environment will be provided to describe aspects of a CRM system that can be used in conjunction with the disclosed embodiments; Paragraph 0024, The multi-tenant system 100 can provide applications and services and store data for any number of organizations. Each organization is a source of metadata and data associated with that metadata that collectively make up an application. In one implementation, the metadata can include customized content of the organization (e.g., customizations done to an instance that define business logic and processes for an organization). Some non-limiting examples of metadata can include, for example, customized content that describes a build and functionality of objects (or tables), tabs, fields (or columns), permissions, classes, pages (e.g., Apex pages), triggers, controllers, sites, communities, workflow rules, automation rules and processes, etc. Data is associated with metadata to create an application. Data can be stored as one or more objects, where each object holds particular records for an organization; Paragraph 0081, The intent analyzer nodule 208 can also process the content of each user message object 152 to determine user intent based on that user message object 152 and generate user intent information. The intent analyzer nodule 208 can then provide the user intent information to the bot logic module 202 for use in generating the bot reply object 168 corresponding to each user message 142).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kotak (US 2019/0349477 A1), in view of Sullivan et al. (US 10,554,817 B1).
Regarding claims 6, 13, and 20, which are dependent of claims 5, 12, and 19, Kotak discloses all the limitations in claims 5, 12, and 19. Although Kotak discloses if it is determined that the business process corresponding to the determined brand and the determined intent exits, performing at least a portion of the business process corresponding to the determined brand and the determined intent, Kotak does specifically disclose if it is determined that the business process corresponding to the determined brand and the determined intent does not exist: retrieving a customer service number associated with the brand; and providing the customer service number.
However, Sullivan et al. discloses if it is determined that the business process corresponding to the determined brand and the determined intent does not exist (Column 10, lines 37-42, The data analytics system 124 may collect and compile various combinations of such activity data pertaining to one or more users, one or more user groups, one or more customers, one or more types of business, one or more types of contact, or any combination thereof, across any duration or period of time of interest; Column 28, lines 64-67, In some embodiments, more than one automated service agent and/or more than one contact workflow may be generated and stored for automatically servicing existing and/or newly-discovered intents. Similarly, a set of contact workflows for a given intent may be differentiated by the workflow states they contain. For example, a first contact workflow may fully automate the contact from start to finish, while a second contact workflow automates only part of the contact before transitioning the contact to a human agent, and a third contact workflow transitions the contact to a human agent immediately and then monitors the human agent's interactions with the customer in order to collect feedback data and refine the corresponding data model(s) as described below).  
retrieving a customer service number associated with the brand (Column 5, lines 46-61, The contact center system 114 may connect to and communicate with other systems and services of the computing environment 101, as described further below. In some embodiments, system 100 can include or communicate with computing devices 190 associated with users, such as a business entity, with a user account at the computing resource service provider that is associated with a contact center 103 generated within computing resources of the contact center system 114. In some embodiments, system 100 can include or communicate with computing devices 196 associated with "agent users," such as employees of the business entity, that use a personal or business computing device 196 to access and use the contact center system 114 to perform their roles as human service agents 110 servicing contacts from customers 108 to the contact center 103; Column 7, lines 18-52, Non-limiting examples of contact center data 150 are illustrated in FIG. 1. Data stores for contact center data 150 can store one or more knowledge bases 120 and context data 176; alternatively, knowledge bases 120 or other contact center data 150 may reference the context data 176, which may be stored in a data store associated with the automated service agent engine 128 and/or with a language processing service 174 of the computing resource service provider, as described further below. Context data 176 includes data defined to contextualize interactions with respect to a service agent 104/110 and/or customer 108, as well as other systems or services associated with the computing environment 101. For example, context data 176 may be defined with respect to user account data 122, such as a user identifier or user client device 196, or by another approach. User account data 122 encapsulate data associated with the administrative/corporate user as well as its associated user agents. User account data 122 may comprise, for example, login information such as usernames or passwords to authenticate a user. The user account data 122 may also comprise contact information such as a mailing address, email address, phone number or other contact information. Additionally, the user account data 122 may comprise data representing payment instruments used to consummate a financial transaction, including credit cards, debit cards, banking accounts, prepaid accounts, or other payment instruments. User account data 122 may also comprise user preferences embodying settings, configurations, or other preferences used in interactions with the contact center system 114 or other systems or services. User account data 122 may also include data enabling interactions with systems external to the environment 101. For example, the corporate user may operate an external CRM 192 storing customer data 194 and business data 195; the system 114 may use user account data 122 to exchange data with the CRM 192).
and providing the customer service number (Column 6, lines 11-17, In some embodiments, calls come into the contact center from customers 108 and, if an appropriate agent 110 is not available to handle the call, the call may be routed to a call queue 112. One or more agents 110 may be associated with specific call queues 112 and thus, calls may be routed from the call queues 112 to an appropriate agent 110 based upon a routing profile 113 defined at the contact center 103; Column 7, lines 26-39, Context data 176 includes data defined to contextualize interactions with respect to a service agent 104/110 and/or customer 108, as well as other systems or services associated with the computing environment 101. For example, context data 176 may be defined with respect to user account data 122, such as a user identifier or user client device 196, or by another approach. User account data 122 encapsulate data associated with the administrative/corporate user as well as its associated user agents. User account data 122 may comprise, for example, login information such as usernames or passwords to authenticate a user. The user account data 122 may also comprise contact information such as a mailing address, email address, phone number or other contact information).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for determining a business process corresponding to the determined intent of the invention of Kotak to further incorporate providing a customer service number associated with the brand when a business process corresponding to the determined brand and the determined intent does not exist of the invention of Sullivan et al. because doing so would allow the method to communicate with "agent users," such as employees of the business entity, that use a personal or business computing device to access and use the contact center system to perform their roles as human service agents servicing contacts from customers to the contact center (see Sullivan et al., Column 5, lines 54-61). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624